92 N.Y.2d 1000 (1998)
Carole Goldberg et al., Appellants,
v.
Manufacturers Life Insurance Company et al., Respondents.
Court of Appeals of the State of New York.
Submitted September 8, 1998
Decided December 3, 1998.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that denied appellants' motion to amend the complaint, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.